      Case 2:20-cv-00183-TLN-AC Document 9 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY MITCHELL,                                  No. 2:20-cv-0183 AC P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    R.M. WADE,
15                       Defendant.
16

17          On June 10, 2021, plaintiff’s complaint was screened. ECF No. 5. At that time it was

18   determined that the pleading failed to state a claim upon which relief may be granted, and

19   plaintiff was given thirty days leave to file an amended complaint. See id. at 3-4, 6 (finding

20   single Eighth Amendment claim against sole defendant was not cognizable). Thirty days from

21   that date have since passed, and plaintiff has neither filed an amended complaint nor responded to

22   the court’s order in any way.

23          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

24   District Court Judge to this action.

25          IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice

26   for failure to prosecute. See Local Rule 110; Fed. R. Civ. P. 41(b).

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
                                                       1
      Case 2:20-cv-00183-TLN-AC Document 9 Filed 07/20/21 Page 2 of 2


 1   after being served with these findings and recommendations, plaintiff may file written objections
 2   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 3   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 4   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 5   (9th Cir. 1991).
 6   DATED: July 20, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
